Appeal from an order of the Family Court, Oswego County (Donald E. Todd, A.J.), entered January 29, 2013 in a proceeding pursuant to Family Court Act article 4. The order committed respondent to six months in jail for her willful violation of a court order.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: In appeal No. 1, respondent appeals from an order committing her to jail for a term of six months for her willful violation of an order of child support. Respondent has served her sentence and thus her appeal from that order is moot (see Matter of Johnson v Boone, 289 AD2d 938, 938 [2001]).
In appeal No. 2, respondent challenges the finding of willful violation made by the Support Magistrate and confirmed by Family Court. Respondent’s appeal from that order must likewise be dismissed inasmuch as the Support Magistrate’s finding was made upon respondent’s default, and respondent did not move before the Support Magistrate to vacate the default (see Matter of Reaves v Jones, 110 AD3d 1276, 1277 [2013]).
Present — Smith, J.P, Peradotto, Carni, Sconiers and Valentino, JJ.